Citation Nr: 0019835	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a human 
immunodeficiency virus (HIV)-related disability.

2.  Entitlement to service connection for lymphoma.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


REMAND

The veteran served on active duty from June 1976 to March 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that in the veteran's February 1999 
substantive appeal, he checked the box indicating that he 
wished to appear at a travel Board hearing.  

A February 2000 report of contact notes that the veteran 
would "accept" a videoconference hearing before a Member of 
the Board.  In correspondence dated later that month, the RO 
notified the veteran that his videoconference hearing was 
scheduled in March 2000, and indicated that if he failed to 
appear for the videoconference hearing, his request for a 
hearing before the Board would be considered withdrawn. 

The veteran failed to report for his scheduled 
videoconference hearing in March 2000.

The Board notes that while the veteran failed to appear for 
the scheduled videoconference hearing, the record does not 
demonstrate that his request for a travel Board hearing has 
been withdrawn.  Further, there is no indication in the 
record now before the Board that when he agreed to "accept" 
a videoconference hearing, as noted in the February 2000 
report of contact, he was advised that his failure to report 
for this hearing would result in the forfeiture of his right 
to a travel Board hearing.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should contact the veteran and 
ascertain whether he still desires a 
travel Board hearing.  If so, the RO 
should schedule a hearing in accordance 
with his request, in the order that it 
was received relative to other cases on 
the docket for which hearings are 
scheduled to be held within this area.  
38 U.S.C.A. § 7107(d)(2) (West Supp. 
1999); 64 Fed. Reg. 53,302 (2000) (to be 
codified at 38 C.F.R. §§ 19.75, 20.704).  
All communications with the veteran 
regarding the scheduling of a hearing 
should be documented in the claims 
folder, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. § 19.76 (1999).

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



